Citation Nr: 0206675	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-42 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $25,000, to include whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
September 1975.

This matter came before the Board of Veterans Affairs (Board) 
from an August 1996 decision by the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (COWC) at 
the Pittsburgh, Pennsylvania, Regional Office (RO).  The 
veteran appealed the Board's October 2000 decision in this 
matter.  In May 2001, the Court of Appeals for Veterans 
Claims (Court) granted the Secretary's motion to vacate the 
Board's decision, and remanded the matter to the Board for a 
new decision, taking into consideration the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In March 1980, the original mortgagee obtained a VA 
guaranteed loan and used the funds to purchase the subject 
property.

3.  In May 1983, the veteran executed an Assumption Bond and 
Note in order to take the title to the real property in 
question subject to the outstanding mortgage of the original 
mortgagee.

4.  In 1988 the veteran defaulted on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property used 
as security for the loan in September 1995; such resulted in 
the creation of the loan guaranty indebtedness in the amount 
of $25,000.

5.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

6.  The veteran was at fault in the creation of the 
indebtedness at issue.

7.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the loan guaranty indebtedness in the amount of $25,000 
without resulting in undue hardship.  

8.  Collection of the instant indebtedness would not defeat 
the purpose for which the loan guaranty program is intended.


CONCLUSIONS OF LAW

1.  A valid VA loan guaranty indebtedness in the amount of 
$25,000 was created as there was a loss after the veteran's 
default of the property that constituted the security for the 
VA guaranteed loan.  38 U.S.C.A. §§ 3732, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.964(a), 36.4320, 36.4323 (2001).

2.  Recovery of the loan guaranty indebtedness in the amount 
of $25,000 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.964(a)(2)(3), 1.965(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As noted in the Introduction portion of this decision, this 
claim was remanded by the Court for a new decision taking 
into consideration the VCAA.  The Court has recently held, 
however, in Barger v. Principi, No. 97-1775 (May 24, 2002), 
that the VCAA does not apply to waiver claims.  As such, the 
Board finds no further action is required to comply with the 
VCAA in this case.

In any event the Board notes that the record reflects that 
the veteran has been notified of the law and regulations 
governing loan guaranty and waivers of indebtedness, the 
evidence considered by the RO, and the reasons for its 
determination.  The Board notified the veteran as to the 
Court's remand order by letter dated in October 2001, and 
specifically advised him he had 90 days within which to 
submit additional evidence and/or argument in support of his 
appeal.  The veteran requested an extension of time in which 
to submit additional evidence and argument.  By letter dated 
in March 2002, the Board advised the veteran an extension 
until April 29, 2002, was granted.  The veteran did not 
submit any additional evidence or argument.  His appointed 
representative prepared a written brief presentation in May 
2002, which is associated with the claims file.  The Board is 
unaware of any outstanding evidence or information that could 
be obtained to substantiate the claim.

Factual Background

In 1980, another veteran, J.S., purchased the subject 
property for $45,000.  J.S. was a qualifying veteran and VA 
guaranteed a percentage of the loan to the bank holding 
J.S.'s mortgage on the subject property.  The amount of the 
loan guaranty was $25,000.  In exchange for VA's loan 
guaranty, J.S. agreed to indemnify VA for any future 
indebtedness VA might have to the note holder as a result of 
any future default or foreclosure on the loan.  The appellant 
and his former spouse assumed the mortgage from J.S. in May 
1983.  The appellant signed an Assumption Bond attached to 
the original Mortgage Note and a Deed, pledging to assume 
outstanding responsibilities on J.S.'s mortgage.  The 
appellant, a real estate broker, intended to use the subject 
property as an investment.  Later, the property was signed 
over to the appellant by his former spouse.

The appellant defaulted on the assumed mortgage in 1988.  VA 
notified him as to the default.  Documentation in the claims 
file reflects the date of uncured default was in December 
1988 and further reflects VA efforts to work with the 
appellant to cure the default throughout 1989 and early 1990.  
Foreclosure was delayed in August 1990 to allow the appellant 
time to sell the subject property.  The sale was not 
accomplished.  Later documentation reflects attempts to 
arrange for a payment plan to cure the default.  The 
appellant did not cure the default.  Thereafter, in early 
1993, the appellant requested that VA issue him a deed in 
lieu of foreclosure.  VA obtained an appraisal of the subject 
property.  The property was appraised at a net value to VA of 
$15,988.00.  The documentation relevant to such appraisal 
reflects the need for repairs on the property as well as 
declining economic conditions in the location.  VA determined 
that the subject property's market value did not justify a 
taking back of the property.  Based on such information VA 
declined to accept a deed in lieu of foreclosure and notified 
the appellant of such decision by letter dated in 
November 1993.  As a result, the property was sold at a 
sheriff's sale in September 1995, resulting in a total 
indebtedness in excess of $70,000.  

In August 1993, the appellant completed a Financial Status 
Report.  He identified assets in the form of furniture and 
household goods and an automobile.  He also identified real 
estate holdings with a resale value of $290,000.00.  The 
appellant identified multiple installment contract debt 
obligations amounting to over $3,300.00 monthly.  He also 
listed monthly expenses for rent, food, utilities and 
clothing and medical costs.  He reported over $2,900.00 in 
monthly income from rental property, as well as other monthly 
income for a total of over $3,700.00 in monthly income.

In June 1996, the appellant completed a Financial Status 
Report.  He identified a total monthly income in excess of 
$4,600.00.  He listed monthly expenses for food and utilities 
in the amount of approximately $950.00, and otherwise listed 
monthly expenses on installment contracts and other debts in 
excess of $5,000.00.  He identified assets in the form of an 
$11,500.00 automobile and real estate holdings valued at 
$497,000.000.  

In July 1996, the appellant testified before an RO Hearing 
Officer.  He testified that he had a blanket mortgage on all 
of his properties and could not sell one without selling all 
and paying the sum total owned to the mortgaging bank and 
that he did not have enough equity in any of his properties 
to obtain a release from security so as to have sold only one 
of the properties and use the sale proceeds to repay VA.  He 
argued that VA refused to accept his assumption package (deed 
in lieu of foreclosure) based on the noncurrent status of the 
mortgage but indicated such should not have been a factor.  

The appellant testified before the undersigned in June 1998.  
His representative noted the appellant was a licensed real 
estate broker in the State of Pennsylvania and that he had 
instructed classes on VA mortgages, to include assumption of 
loans.  The representative cited that VA was able to release 
properties for assumption on all loans taken out before March 
1988, and that the appellant had presented two buyers for the 
property.  The appellant's representative also argued that 
there was no written document stating the appellant was 
responsible for the amount of the indebtedness.  The 
appellant indicated he had not used his certificate of 
eligibility to assume the loan from J.S.  He argued he had 
never assumed a mortgage attached to the United States 
Government and that the paperwork attached to his assumption 
of J.S.'s mortgage in May 1983 did not show the loan he 
assumed was guaranteed by VA.  The appellant indicated he had 
never received information from VA requesting assistance in 
curing the default and that he was an expert in VA home 
loans.

The claims file contains opinions from VA's Regional Counsel, 
dated in March and December 1999, stating that the loan 
guaranty indebtedness was valid.  The March 1999 opinion 
generally referenced contract law of the Commonwealth of 
Pennsylvania as binding the appellant to the assumption of 
the mortgage, to include any reimbursement of losses 
sustained by VA in payment of the claim.

Analysis

Validity of the Indebtedness

The appellant has questioned the validity of the indebtedness 
now at issue.  VA may seek recovery of loan guaranty 
indebtedness upon a valid and enforceable debt under the 
legal theories of subrogation or indemnity.  38 C.F.R. § 
36.4323 (2001); Stone v. Derwinski, 2 Vet. App. 56 (1992).  
The obligation of indemnity exists regardless of any 
conflicting state laws governing foreclosure.  United States 
v. Shimer, 367 U.S. 374, 6 L. Ed. 2d 908, 81 S. Ct. 1554 
(1961).  See also Kaplan v. Brown, 9 Vet. App. 116, 120 
(1996).  

In pursuing debt collection under a theory of indemnity, VA, 
although exempt from compliance with otherwise applicable 
local laws, must provide constitutionally adequate notice of 
a pending foreclosure in order to preserve that right.  See 
Buzinski v. Brown, 6 Vet. App. 360, 365 (1994) [citing United 
States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985).  The 
evidence reflects that adequate notice of the default and the 
foreclosure were sent to the veteran at his address of record 
and that the veteran was, after the foreclosure, notified as 
to the procedures for collection of the indebtedness under 
the VA loan guaranty.  See 38 C.F.R. §§ 36.4315, 36.4317 
(2001).  

The veteran's arguments are, in essence, that he never 
intended to assume a mortgage that was underwritten by the 
United States Government, that he was not informed that he 
was doing so when he assumed the mortgage, and that he made a 
number of reasonable attempts to avoid foreclosure on the 
property, specifically finding buyers and/or offering VA a 
deed in lieu of foreclosure, but that such efforts were not 
accepted by VA.

The facts show that the loan guaranty indebtedness of $25,000 
resulted from the veteran's default on the assumed mortgage 
and the subsequent loss of the property that served as a 
security for the loan.  With respect to the veteran's 
assertion that he was unaware that the mortgage he assumed 
was in part guaranteed by VA, the Board must emphasize that 
the appellant has experience in the real estate field, to 
include a familiarity with mortgage assumption and VA home 
loans.  He is a real estate broker holding properties valued 
at up to half a million dollars.  Moreover, a close review of 
documentation associated with the original mortgage to J.S. 
reveals the veteran to have acted as broker.  Such experience 
and participation contradicts his assertion as to a lack of 
knowledge of the duties assumed upon his signing the 
Assumption Bond attached to J.S.'s Mortgage Note.  

In any case, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  
Neither Federal nor state law recognizes lack of awareness as 
a basis to invalidate agreements and responsibilities made in 
contractual real estate agreements unless there was fraud or 
misrepresentation.  

The Board here addresses the appellant's assertion that VA 
was not named in the Deed or Note as an involved party.  
However, the proper identity of the Note holder(s) and/or 
guarantor(s) does not alter the debtor's obligation to pay 
the mortgage debt.  Notably, it is common for a mortgage note 
to change institutional hands without the consent of or pre-
notice to the obligor(s).  The veteran, as a person 
knowledgeable in real estate, should have been well aware of 
the potential obligations upon assumption of a mortgage.  In 
assuming the mortgage from J.S., he accepted the same duties 
and obligations of J.S. upon signing such documentation, to 
include the reimbursement of losses sustained by VA in the 
payment of claims obligations to the mortgage holder.  

The Board next notes that the veteran argues he was not 
requested to cure the default.  The evidence in the claims 
file, however, reveals the veteran to have been well aware of 
the default and, in fact, to have participated in efforts to 
remedy such, for example via sale or a payment plan.  See 38 
U.S.C.A. § 3732(4)(A).  The veteran failed to cure the 
default via payment or sale of the property prior to 
foreclosure.  

The Board also notes the appellant's offer of a deed in lieu 
of foreclosure to VA.  A deed in lieu of foreclosure refers 
to, "[t]he procedure whereby a mortgagor/debtor reconveys 
his equity of redemption in the defaulted property to the 
mortgagee/creditee in consideration of the creditor's promise 
to forebear from suing on the debt or foreclosing the 
security."  Wells v. Brown, 9 Vet. App. 293, 299 (1996), 
aff'd, 114 F.3d 1207 (1997) [quoting Richard R. Powell & 
Patrick Rowan, Powell on Real Property, Vol. 3 § 469.1 
(1992)].

VA is under no obligation to accept a deed in lieu of 
foreclosure, as offered by the veteran, when such does not 
appear to be in the Government's best interest.  38 U.S.C.A. 
§ 3732(4)(A).  In this case the appraisal value of the 
property, combined with consideration of the economic climate 
in the area in question, made it a bad investment for VA to 
accept a deed in lieu of foreclosure.  

It was the veteran's failure to abide by the terms of the 
mortgage assumption that created the indebtedness now at 
issue.  At the time of the foreclosure sale, the entire 
indebtedness was in excess of $70,000, which included the 
costs of foreclosure.  The property appraised at $15, 998.  
Because the difference between the total indebtedness and the 
value of the appraised property exceeded the $25,000 paid by 
VA on the loan guaranty, VA paid the note holder only the 
loan guaranty amount of $25,000.  Such is the therefore the 
amount of the valid debt owed to VA by the veteran.  
38 C.F.R. § 36.4321(a) (2001).  

The foregoing demonstrates that the indebtedness was properly 
created.  In sum, the veteran assumed the obligations to VA 
and it was his failure to abide by the mortgage terms that 
resulted in a loss in excess of the amount of VA's loan 
guaranty amount.

Waiver of Recovery

The Board now turns to the question of whether waiver of 
recovery of the instant loan guaranty indebtedness is 
warranted. 

Regulations provide that an indebtedness of a veteran or his 
spouse shall be waived only when the following factors are 
determined to exist:

1.  Following default there was a loss of 
the property that constituted security 
for loan guaranteed, insured or made 
under Chapter 37 of Title 38, United 
States Code;

2.  There is no indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver; and, 

3.  Collection of such indebtedness would 
be against equity and good conscience.

38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the veteran in the creation of the 
indebtedness, the Board concurs with the COWC and finds no 
legal bar to the benefit now sought is present.  In addition, 
there clearly existed a loss of the property, after default, 
which constituted security for the loan.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

(1) The fault of the debtor
(2) balancing of faults between the 
debtor and the VA
(3) undue hardship of collection on the 
debtor
(4) a defeat of the purpose of an 
existing benefit to the veteran
(5) the unjust enrichment of the veteran, 
and
(6) whether the veteran changed positions 
to his detriment in reliance upon a 
granted VA benefit. 

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

As previously noted, the indebtedness at issue resulted 
solely from the appellant's failure to meet his monthly 
mortgage obligations.  While VA guaranteed the loan, the 
property was the appellant's responsibility, and he was in 
the position to exercise control over the property.  The 
default on the subject property was thus due to actions 
taken, or not taken, by the veteran.  The record does not 
indicate that the veteran made substantial attempts to 
successfully sell the encumbered property prior to default or 
to otherwise cure the defect.  As such, the veteran was 
clearly at fault in the creation of the indebtedness.  There 
is no evidence of any VA fault in this case.  

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran.  The latest income and expense information of record 
is shown on a Financial Status Report submitted in June 1996.  
At that time the veteran's reported net monthly income was 
$4,635.95.  He identified monthly expenses totaling 
$6,374.52.  A review of the June 1996 Financial Status Report 
reflects that the majority of the veteran's reported monthly 
expenses are payments on installment contracts and other 
debts of a personal nature.  The Board expects that the 
appellant would afford his VA debt at least the same 
consideration as other debts.  When the appellant's other 
monthly installment contract and personal debts are excluded 
from his reported monthly expenses, his monthly income 
exceeds the remaining expenses by approximately $3,700.  
Furthermore, the veteran retains substantial real estate 
holdings.  The veteran has not submitted any further 
financial status information showing any material change 
affecting his ability to repay the indebtedness.  Such 
evidence compels the conclusion that collection of the 
indebtedness at issue would not deprive the veteran of life's 
basic necessities.

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations to VA, and would 
constitute a government assumption of the consequences 
flowing from the veteran's decision to default on his home 
loan indebtedness.  Collection of the indebtedness would not 
defeat the purposes of an existing benefit.  The VA home loan 
guaranty program is dependent upon veterans meeting their 
obligations.  Further, there is no indication that the 
veteran changed his position to his detriment in reliance 
upon the VA loan guaranty program.  

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the loan 
guaranty indebtedness in the amount of $25,000.  The end 
result is not be unduly favorable or adverse to either the 
Government or the veteran and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $25,000, which was properly created, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

